Exhibit 10.8
 
Car Exhibition Hall Lease Contract
 
Party A (the Leaser): Tianjin World Trading Bonded Automobile Distribution
Center Co., Ltd
 
Party B (the Lessee): Tianjin Seashore New District Shisheng Business Trading
Group Co., Ltd


According the Law on Contract of the People’s Republic of China and relevant
laws and regulations, and on the basis of equality and voluntariness, the two
parties hereby makes this Contract under which Party A agrees to lease the Car
Exhibition Hall it owns to Party B.


1.           The Subject of Lease
 
Party A agrees to lease to Party B the Car Exhibition Hall located at 129
Tianbao Road, Tianjin Free Trade Zone as well as the surrounding ancillary
facilities, and all the indoor and outdoor parts on the east side of the
dividing wall between the Exhibition Hall and the Warehouse and the extensional
line till the enclosure walls on the north and the south. The property number of
the Lease Subject is 150001067.


The Lease Subject is leased to Party B for the purpose of exhibition of cars and
auxiliaries as well as car related business. Party B shall obtain Party A’s
prior written consent if Party B wishes to change the function of the Exhibition
Hall. All application procedures necessary for change of the function shall be
processed by Party B as per concerned government requirements, and all costs and
expenses so occurred shall be borne by Party B.


Party A possesses the ownership and right of use of the Lease Subject, and
declares that the Lease Subject is not in any dispute of property right. Should
Party A makes false statement about ownership of the Lease Subject and thus
resulted in damages to Party B, Party A shall be responsible to indemnify Party
B.


2.           Term of Lease


The Term of this Contract shall be five years starting from 1st July 2010 till
30th June 2015.


Should Party B wishes to renew the lease, Party B shall inform Party A in
writing 6 months before the Term of this Contract expires, and the two parties
shall enter into a new lease contract if Party A agrees so. Under the same lease
conditions, Party B shall have the priority.


3.           Delivery
 
3.1           After this Contract is signed by the two parties, Party B shall
pay the deposit and the rental of the first six months to Party A before 8th
July 2010.
 
3.2           Party A shall deliver the key to the Exhibition Hall to Party B on
30th June 2010, and the two parties shall confirm the delivery by signature;
photograph of the delivery shall be available as appendix.


4.           The Rental
 
4.1           The deposit
 
The deposit under this Contract shall be RMB 150,000 (ONE HUNDRED AND FIFTY
THOUSAND RENMINBI YUAN ONLY).
 
4.2           The Rental
 
The Rental for the first year (1st July 2010 till 30th June 2011) shall be RMB
1,200,000 (ONE MILLION AND TWO HUNDRED THOUSAND RENMINBI YUAN ONLY); The Rental
for the second year (1st July 2011 till 30th June 2012) shall be RMB 1,200,000
(ONE MILLION AND TWO HUNDRED THOUSAND RENMINBI YUAN ONLY); the rental for the
year starting from 1st July 2012 till 30th June 2013 shall be RMB 1,260,000 (ONE
MILLION TWO HUNDRED AND SIXTY THOUSAND RENMINBI YUAN ONLY); the rental for the
year starting from 1st July 2013 till 30th June 2014 shall be RMB 1,386,000 (ONE
MILLION THREE HUNDRED AND EIGHTY-SIX THOUSAND RENMINBI YUAN ONLY); the rental
for the year starting from 1st July 2014 till 30th June 2015 shall be RMB
1,524,600 (ONE MILLION FIVE HUNDRED AND TWENTY-FOUR THOUSAND AND SIX HUNDRED
RENMINBI YUAN ONLY). The total Contract amount shall be RMB 6,570,600 (SIX
MILLION FIVE HUNDRED AND SEVENTY THOUSAND AND SIX HUNDRED RENMINBI YUAN ONLY).
 
 
 

--------------------------------------------------------------------------------

 
4.3           Relevant expenses and tax
 
During the term of this Contract, all taxes and expenses relating to the
ownership of the Lease Subject that legally due by Party B shall be borne by
Party B; the expenses of water and power (referring to the readers on meters of
the two parties) shall be borne respectively by the two parties, the cost of
electricity power loss shall be shared by the two parties as per the proportion
of their power consumption. The expenses relating to the additional 100 KW
capacity shall be borne by Party B. The costs and expenses of heating, cleaning,
security, rubbish treatment and all other such expenses relating to the lease of
the Subject shall be borne by Party B.


5.           Payment of the rental
 
5.1           After this Contract is signed by the two parties, Party B shall
pay the deposit and the rental of the first six months to Party A before 8th
July 2010. After this Contract expires, Party A shall return to Party B the
deposit without interest within 30 days when Party B has paid up all due rental
and all expenses incurred as result of the Lease under this Contract that shall
be borne by Party B, and return the Lease Subject to Party A as per required in
this Contract under the commitment that the Lease Subject is resumed to what it
used to be for normal use.
 
5.2           Before 5th June and 5th December of each year during the Contract
term, Party B shall pay rental for the period starting from 1st July till 30th
December of the year and the period starting from 1st January till 30th June of
the next year. The payment shall be remitted to the following account designated
by Party A or in other way as the parties agree to.
 
Party A’s bank:________________________________
Account No.: _________________________________
 
5.3           In case of overdue payment, Party B shall pay twice of daily
rental for each overdue day as penalty.


6.           Transfer of the Lease Subject
 
During the term of this Contract, in case Party A transfers part of entire
ownership of the property, Party A shall ensure the Transferee will continue to
perform this Contract. In addition, Party A shall inform Party B of the Transfer
and provide assistance to Party B to modify this Contract. Under the same
conditions, Party B shall have the priority to purchase the Lease Subject.


 
 

--------------------------------------------------------------------------------

 
7.             Fire Security (Fire Security Contract separately attached)
 
7.1           During the term of this Contract, Party B shall strictly comply
with the Fire Control Law of the People's Republic of China as well as other
relevant fire control regulations, and cooperate Party A for fire control.
 
7.2           Party B shall equip fire extinguishers as per concerned
requirements; the fire control facilities inside the building shall in no case
be used for other purposes.
 
7.3           If for maintenance purpose, class I temporary naked fire operation
(including welding operations) is required, approval by fire control authorities
must be obtained first.
 
7.4           Party A shall be fully responsible for fire control security
inside the Lease Subject as per concerned regulations; Party A shall be entitled
to inspect fire control inside the Lease Subject at reasonable time with prior
written notice to Party B, to which Party B shall not irrationally reject or
delay to give its consent. For fire or security incident due to Party B’s
improper management or use, Party B shall take the full responsibilities.
 
7.5           Party A guarantees that the fire control facilities turnover to
Party B are in good condition for normal use.


8.           Maintenance and Repair
 
8.1           As soon as Party A formally turnover the Lease Subject to Party B,
Party B shall be responsible for decoration, maintenance and refurbishment of
the entire Lease Subject.
 
8.2           As agreed between the two parties, maintenance and repair of the
main structure, exterior eaves, doors and windows that changed during decoration
shall be under the responsibility of Party B.
 
8.3           As agreed between the two parties, maintenance and repair of the,
exterior eaves, doors and windows that changed during decoration shall be under
the responsibility of Party B.
 
8.4           During the Lease Term, Party B shall protect the Lease Subject.
Damage of the Lease Subject due to improper use by Party B shall be immediately
repaired or compensated by Party B.


9.           Insurance
 
During the Lease Term, each party may have their assets covered under insurance.
Should any party fail to obtain such insurance and results in damages to the
other party due to such fault, it shall indemnify the other party for any
economic losses so incurred.


10.            Refurbishment
 
10.1           During the Term of this Contract, if Party B wishes to refurbish
or decorate the Lease Subject, a design proposal of such refurbishment and/or
decoration shall be presented to Party A in advance to obtain Party A’s written
consent; meanwhile the proposal shall be filed with concerned governmental
authorities for approval. For refurbishment and decoration that may result in
impact to the public parts and other neighboring users, Party A may reject such
portion, for which Party B shall modify its design. The cost of any
refurbishment and decoration shall be borne by Party B.
 
10.2           For refurbishment and decoration that may result in impact to the
main structure of the Lease Subject, operation shall not be started before
obtaining consent of Party A and the original designer.
 
10.3           After the term of this Contract expires, all parts that become
attached to the Lease Subject (that cannot be moved or removed) due to
refurbishment and decoration by Party B shall become property of Party A. All
equipment and facilities not attached to the Lease Subject and can be removed
shall be property of Party A, and shall be removed and resume to original
status.


 
 

--------------------------------------------------------------------------------

 
11.           Sublease
 
Party A may sublease part space of the Lease Subject and manage the subleased
portion, including collecting rental from sublessee. The responsibilities and
obligations of the two parties set forth in this Contract shall not be changed
due to such sublease.
 
For subleasing, Party B must comply with the following requirements:
 
1) term of sublease shall not exceed the Lease Term between Party A and Party B;
 
2) the subleased portion of the Lease Subject shall not be used purposes beyond
those set forth in Clause 1 of this Contract;
 
3) Party B shall specify in its sublease contract that, if Party B terminates
this Contract earlier, its sublease contract with sublessee shall be terminated
at the same time;
 
4) Party B shall obtain sublessee’s written commitment to accept the
requirements concerning sublease that set forth in this Contract. Whenever Party
B terminates this Contract, the sublease contract shall be terminated at the
same time and sublessee shall unconditionally quit from the Lease Subject;
 
5) nevertheless Party B terminates this Contract earlier or not, Party B shall
be responsible to dispose of any dispute arise from its sublease;
 
6) Party B shall be responsible for any tax and expenses that incurred due to
its sublease.


12.           Modification, Cancellation and Termination of This Contract
 
12.1           The two parties may negotiate to modify or terminate this
Contract.
 
12.2           In case that Party A fails to render the Lease Subject or the
Lease Subject it renders does not comply with the agreed conditions where the
business of Party B may be materially impacted, Party B shall be entitled to
terminate this Contract.
 
12.3           During the term of this Contract, in any of the following
circumstances, Party A shall be entitled to terminate this Contract and take
back the Lease Subject:
 
12.3.1                      Violation of Clause 10 of this Contract, dismantling
and changing the structure of the Lease Subject without written consent of Party
A;
 
12.3.2                      Violation of Clause 8 of this Contract, damaging the
Lease Subject and failing to repair within reasonable period requested by Party
A;
 
12.3.3                      Using the Lease Subject for purpose not specified in
this Contract without written consent of Party A;
 
12.3.4                      Using the Lease Subject for storing hazard materials
or for illegal conduct;
 
12.3.5                      Failing to pay rental for accumulated 20 days.
 
12.4           This Contract shall be terminated when the term expires.
 
Party B shall turn the Lease Subject back to Party A within 15 days after
expiration of this Contract.


13.           Default Responsibility
 
13.1           Should Party A fail to deliver the Lease Subject within the
period specified in this Contract and result in termination (abolishment) of
this Contract, Party A shall indemnify Party B correspondingly.
 
 
 

--------------------------------------------------------------------------------

 
13.2           Should Party A take back the Lease Subject earlier, Party A shall
pay THREE HUNDRED AND FIFTY THOUSAND RENMINBI YUAN (RMB 350,000) to Party B as
penalty.
 
13.3           During the term of this Contract, should Party B fail to pay the
expenses that shall be borne by Party B as set forth in this Contract, for each
late day, Party B shall pay twice of the said daily expense to Party A. For
payment overdue more than 15 days, Party B shall be fully responsible for the
losses resulted to both parties.
 
13.4           During the term of this Contract, should Party B discontinue to
lease the Subject without Party A’s consent, in addition to the deposit that
shall be detained, another two hundred thousand Renminbi (RMB 200,000) shall be
paid to Party A as penalty.
 
13.5           In case of overdue payment, Party B shall pay twice of daily
rental for each overdue day as penalty.
 
13.6           Party B shall turn the Lease Subject back to Party A within 15
days after expiration of this Contract. Should Party B be late to return the
Lease Subject, Party B shall pay twice of the previous daily rental for each day
of late return, and the deposit shall be detained. For over 15 days that Party B
neither turn back the Lease Subject nor discuss with Party A about renewal,
Party A is entitled to cease water and power supply. Loss and damage caused due
to late return of the Lease Subject to Party A shall indemnified by Party B in
addition to the said twice daily rental.
 
13.7           After expiration of this Contract, Party A is entitled to request
Party B to resume the Lease Subject to original status. Should Party B fail to
do so within the period requested by Party A, Party A may conduct the resuming
operation, and costs and expenses so occurred shall be deducted from the
deposit, the portion exceeding the deposit shall be indemnified by Party B.
 
13.8           Should Party A put the Lease Subject under mortgage and makes it
impossible to perform (or impossible to continue performing) this Contract,
Party A shall pay 3% of the total contract amount to Party B to indemnify the
loss and damage suffered by Party B.


14.           Disclaimer Clause
 
14.1           Should this Contract become non-performable due to force majeure,
the two parties may consult to terminate this Contract.
 
14.2           Should the Lease Subject be dismantled or refurbished due to
government policy, the compensation offered by government shall belong to Party
A. From the compensation for decoration, the costs of decorations done and paid
by Party B shall be deducted.
 
14.3           For termination of this Contract due to the above said reason,
the rental shall be calculated as number of days actually used.


15.           Party B may install its logo above the exterior eave on the east
side of the Lease Subject (the position where the logo of Party A is currently
installed). After the logo of Party A is removed, a copper logo sign of Party A
not exceeding 60 centimeters in both length and width shall be kept on ____ side
of the Lease Subject.


16.           For issues not specified in this Contract, the two parties may
consult to make supplementary clause to this Contract, which shall constitute
part of this Contract with equivalent validity.


 
 

--------------------------------------------------------------------------------

 
17.           Dispute settlement
 
Dispute arise from this Contract shall be consulted between the two parties for
solution; in case no settlement is found, one of the 2 options below shall be
chosen:
 
(1) bring the issue to Tianjin Arbitration Committee for arbitration; or
 
(2) bring the issue to the People’s Court where Party A is located.


18.           This Contract takes effectiveness after signed and stamped by both
parties.


19.           This Contract and its appendix are made in two copies, each of
which is equally valid and kept by each party.


Party A:
Party B:
No. of business license:
No. of business license:
Tel:
Tel:
Fax:
Fax:
Add:
Add:
Post code:
Post code: